DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

This present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Amendment

The Amendment filed 06/01/2022 has been entered.  The following is a FINAL Office action in reply to the Amendments and Arguments.  

No Claims were amended

Priority

This application claims continuation status priority of US Provisional Application No. 62/864,039, filed on 20 June 2019.  
Applicant’s claim for the benefit of this prior filed application is acknowledged.




Pro Se Applicant

It appears that the applicant may be unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.  
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
In regards to claim 11, the claim recites the limitation “the system” in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Based upon consideration of all of the relevant factors with respect to the claim as a whole, claims 1-18 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.
Regarding claims 1-18, the claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The Claims 1-18 are directed to a process and/or machine, however the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-18 are directed to sending and receiving data to allow a discount on a service.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because based upon consideration of all of the relevant factors with respect to the claim as a whole, claims 1-18 are determined to be directed to an abstract idea by analyzing the individual elements and the combination as explained below:
Independent Claim 10, which is representative of Independent Claim 1, will be the basis of the following 101 analysis.  
STEP 1: Representative claim 10 is directed toward a method, which is a statutory category of invention.
STEP 2a – Prong One: Under the 2019 PEG, the claims must be determine if the contain an abstract idea.
Independent Claim 10, which is representative of Independent Claim 1, recites, in part, 
An online business partnering and/or integrating with a network carrier or service provider platform that offers mobile connectivity services;,  (sending and receiving data, processing data and storing data, and/or electronic recordkeeping to perform the abstract idea), and
The online business sponsoring local and/or international connectivity service and offering it at a discount or for free to its existing or new, local or global users;, (sending and receiving data, processing data and storing data, and/or electronic recordkeeping to perform the abstract idea), and
receiving a plurality of claims for the conversion from one or more entities.  (sending and receiving data, processing data and storing data, and/or electronic recordkeeping to perform the abstract idea), and
These limitations set forth a concept of sending and receiving data to allow a discount on a service.  This concept falls within the methods of organizing human activity, commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) grouping identified by the 2019 PEG. As such, the claims are determined to recite an abstract idea. 
STEP 2a – Prong Two: Under the 2019 PEG, the additional elements of the claims must be considered for whether they integrate the abstract idea into a practical application. The claims describe the additional element of a computer.  However the computer is recited at an extreme level of generality and is interpreted as a generic computing device, and its incorporation amounts to implementing the abstract idea on a computer. Per the 2019 PEG, simply implementing an abstract idea on a generic computer is not a practical application of the abstract idea.  Further claims 10-18 do not even require the use of a computer/machine to perform the operation so by definition they are organizing human activity.  Paragraphs 0039-0041 of the specification detail any combination of a generic computer system program to perform the method.  The claims recite the additional element of receiving information from a client executing on a device and transmitting information to a user via a client application. However, these limitations simply generally link the use of the judicial exception to a particular technological environment. Per the 2019 PEG, such a general linking does not constitute a practical application of the abstract idea. There are no further additional elements. Therefore, as the additional elements of the claims do not integrate the abstract idea into a practical application, the claims are determined to be directed to an abstract idea. 
STEP 2b: Under the 2019 PEG, the additional elements of the claims must be considered against for whether they constitute significantly more than the abstract idea. As previously noted, the claims describe the additional element of a computer. However, implementing an abstract idea on a generic computer does not add significantly more, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. As such, these elements do not provide an inventive concept and do not constitute significantly more. As previously noted, the claims recite the additional element of receiving information from a client executing on a device and transmitting information to a user via a client application. However, per MPEP 2106, receiving and transmitting data over a network is a well-known, routine, and conventional computer functionality (Symantec), and processing that data network is a well-known, routine, and conventional computer functionality (Versata Dev. Group, Inc. v. SAP Am), and storing data and electronic recordkeeping is a well-known, routine, and conventional computer functionality (Alice Corp).   
As such, this limitation does not constitute significantly more either individually or with the above computing devices. There are no further additional elements. Therefore, when considered individually and as an ordered combination, the additional elements of the independent claims do not amount to significantly more than the judicial exception. Thus the independent claims are not patent eligible.  
Dependent Claims 2-9 and 11-18 further describe the abstract idea, and do not set forth further additional elements. 
Conclusion: Accordingly, because the Applicant's claims reflect claims the Courts have determined to be abstract ideas, the Applicant’s claims likewise are directed to abstract ideas.  Therefore, claims 1-18 either alone and/or as an ordered combination of elements are therefore not drawn to eligible subject matter as they are directed to an abstract idea.  Therefore, as the dependent claims remain directed to an abstract idea and as the additional elements of the dependent claims do not constitute a practical application, the dependent claims or the claims as a whole are not patent eligible.  

Examiner Note

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10-12 and 14 are rejected under 35 U.S.C. 102(a)(1)(a)(2) as being anticipated by Jagannath et al. (US Patent Application Publication No. 2019/0124486 A1 – Hereinafter Jagannath).
Claim 10:
Jagannath discloses;
A method for allowing online businesses to sponsor and share restricted or unrestricted connectivity to enable subscribers to use smart devices that employ a subscriber module to interact and transact with the sponsoring business online whether through its mobile app and/or web portal, the method comprising: (See at least paragraph 0022.)
An online business partnering and/or integrating with a network carrier or service provider platform that offers mobile connectivity services; (See at least paragraphs 0017, 0026, and 0033-0041.)
The online business sponsoring local and/or international connectivity service and offering it at a discount or for free to its existing or new, local or global users; (See at least paragraphs 0017, 0026, and 0033-0041.)
In return the users benefiting from the sponsored connectivity are expected to interact and/or transact with the online business offerings. (See at least paragraphs 0026, 0026, 0028, and 0030.)




Claim 11:
Jagannath discloses all the limitations of claim 1 above. 
Further Jagannath discloses using an SDK to transfer information in at least paragraph 0049. 
Claim 12:
Jagannath discloses all the limitations of claim 11 above. 
Further Jagannath discloses using an SDK to transfer information in at least paragraph 0049. 
Claim 14:
Jagannath discloses all the limitations of claim 10 above. 
Further Jagannath teaches “wherein the subsidized connectivity comprises discounted or free wireless broadband whether restricted or unrestricted cellular and/or Wi-Fi service” in at least paragraphs 0017, 0026, and 0033-0041. 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating
	obviousness or nonobviousness.

Claims 1-3 and 5-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jagannath and further in view of Kim et al. (US Patent Application Publication No. 2017/0317990 A1 – Hereinafter Kim) and further in view of https://web.archive.org/web/20130304130415/https://webapps.stackexchange.com/questions/24013/how-to-link-to-a-certain-part-of-a-website (Hereinafter Webapps).  
Claim 1:
Jagannath teaches;
A mobile system for provisioning subsidized data connectivity for one or more smart devices that employ a subscriber module, the system comprising: (See at least paragraph 0022.)
a processor configured to execute instructions for an application with browsing and communication capabilities allowing a user to: (See at least paragraphs 0016, 0029, and 0033-0041.)
browse the internet or feeds from other apps, as a single interface to the worldwide web; (See at least paragraphs 0017, 0026, and 0033-0041.)
share different types of digital files and content including extended web links that can point to a specific section within a web page; (See at least paragraphs 0017, 0026, and 0033-0041.)
communicate with other users and non-users of the application using text, voice, and video; (See at least paragraph 0022 specifically details call (voice) and SMS (text).)
access different formats of online advertisements and/or surveys while using the application to receive local and/or international connectivity credits or rewards based on metrics, wherein the metrics comprise period or time of usage, location of usage, or type and number of advertisements. (See at least paragraphs 0026, 0026, 0028, and 0030.)
Jagannath does not appear to specify “share different types of digital files and content including extended web links that can point to a specific section within a web page” or video communication.  
It is old and well known for smartphones to send data and make video calls and Kim teaches a smart phone making video calls in at least paragraph 0124.
It would have been obvious to a person of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the methodology taught by Jagannath by using the video calling on a smartphone/mobile device as taught by Kim in order to allow devices with the maximum flexibility.    
It is old and well known for smartphones to send data and Webapps teaches that t is old and well known to link to a certain part of a webpage.  
It would have been obvious to a person of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the methodology taught by the combination of Jagannath and Kim sending data corresponding to a certain part of a webpage as taught by Webapps in order to allow user to send specific information.    
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  
Claim 2:
The combination of Jagannath, Kim, and Webapps teaches all the limitations of claim 1 above. 
Further Jagannath teaches using an SDK to transfer information in at least paragraph 0049. 
The motivation to combine Jagannath, Kim, and Webapps is the same as disclosed in Claim 1 above and is incorporated herein. 
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  

Claim 3:
The combination of Jagannath, Kim, and Webapps teaches all the limitations of claim 2 above. 
Further Jagannath teaches using an app to transfer information in at least paragraphs 0017, 0024, 0026, and 0033-0041. 
The motivation to combine Jagannath, Kim, and Webapps is the same as disclosed in Claim 1 above and is incorporated herein. 
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  
Claim 5:
The combination of Jagannath, Kim, and Webapps teaches all the limitations of claim 1 above. 
Further Jagannath teaches “wherein the connectivity credits or rewards comprise discounted or free wireless broadband whether restricted or unrestricted cellular and/or Wi-Fi service” in at least paragraphs 0017, 0026, and 0033-0041. 
The motivation to combine Jagannath, Kim, and Webapps is the same as disclosed in Claim 1 above and is incorporated herein. 
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  


Claims 6-9:
The combination of Jagannath, Kim, and Webapps teaches all the limitations of claim 1 above. 
Further Kim teaches an embedded UICC, integrated UICC, a SIM card, and a soft SIM in at least paragraph 0004. 
The motivation to combine Jagannath, Kim, and Webapps is the same as disclosed in Claim 1 above and is incorporated herein. 
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  

Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Jagannath and further in view of Kim and further in view of Webapps and further in view of Hakkarainen et al.(US Patent Application Publication No. 2003/0147532 A1 – Hereinafter Hakkarainen).  
Claim 4:
The combination of Jagannath, Kim, and Webapps teaches all the limitations of claim 1 above but does not appear to specify mailing a SIM card with the necessary decryption/synchronization information securely stored in it.   
Hakkarainen teaches mailing a SIM card with the necessary decryption/synchronization information securely stored in it in at least paragraph 0049. 
It would have been obvious to a person of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the methodology taught by the combination of Jagannath, Kim, and Webapps by mailing a SIM card with the necessary decryption/synchronization information securely stored as taught by Hakkarainen in order to allow another option for secure information transfer.    
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  

Claim 13 is rejected under 35 U.S.C. 103(a) as being unpatentable over Jagannath and further in view of Hakkarainen.  
Claim 13:
Jagannath teaches all the limitations of claim 10 above but does not appear to specify mailing a SIM card with the necessary decryption/synchronization information securely stored in it.   
Hakkarainen teaches mailing a SIM card with the necessary decryption/synchronization information securely stored in it in at least paragraph 0049. 
It would have been obvious to a person of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the methodology taught by Jagannath by mailing a SIM card with the necessary decryption/synchronization information securely stored as taught by Hakkarainen in order to allow another option for secure information transfer.    
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  

Claims 15-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jagannath and further in view of Kim.   
Claims 15-18:
Jagannath discloses all the limitations of claim 10 above. 
Jagannath does not appear to specify an embedded UICC, integrated UICC, a SIM card, and a soft SIM in at least paragraph 0004. 
Kim teaches an embedded UICC, integrated UICC, a SIM card, and a soft SIM in at least paragraph 0004. 
It would have been obvious to a person of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the methodology taught by Jagannath by using an embedded UICC, integrated UICC, a SIM card, or a soft SIM as taught by Kim in order to allow maximum flexibility of system design/methodology.    
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  

Response to Arguments

Applicant presents three (3) items under “Introduction”.  The items are presented  below with the Examiner’s comments.  
35 U.S. code 101 stipulates: "Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title."

Applicant appears to be arguing that if an invention is a “new and useful process” (hereinafter novel or novelty) it should not be rejected under 101.  In response, the Examiner respectfully disagrees to this notion. In addition to the Alice guidelines already applied, the Examiner would like to note the recent CAFC Ultramercial v. Hulu and WildTangent decision (2014) as support for the analysis performed in view of 35 U.S.C. 101. 
In Ultramercial, The Federal circuit court referred to the recent Alice Supreme Court decision detailing that "The Court in Alice made it clear that a claim is directed to an abstract idea does not move into 101 eligibility territory by "merely requir[ing] generic computer implementation." Id. at 2357".  The Examiner notes the instant claimed invention is in fact merely carried out by a generic computer implementation as evidenced by the claim language (i.e. “determining, by a computer processor, …")  
The Federal circuit court goes further by saying "We do not agree with Ultramercial that the addition of merely novel or non-routine components to the claimed idea necessarily turns an abstraction into something concrete. In any event, any novelty in implementation of the idea is a factor to be considered only in the second step of the Alice analysis."
Specifically, the second step in the analysis requires us to determine whether the claims do significantly more than simply describe the abstract method. The Federal circuit stressed that “A claim that recites an abstract idea must include 'additional features' to ensure 'that the [claim] is more than a drafting effort designed to monopolize  the [abstract idea]." Id. (quoting Mayo, I132 S. Ct. at 1297) (alterations in original). Those "additional features" must be more than "well-understood, routine, conventional activity." Mayo, 132 S. Ct. at 1298."
The Examiner notes that the only additional features of the inventive abstract idea appear to be organizing human activity, which in accordance with the Alice decision, is also considered an abstract idea, while also clearly falling into the category of “well-understood, routine, conventional activity" referred to in Mayo and further in Ultramercial. 
Therefore, it is clear to the examiner that these additional features of the claimed invention add nothing of practical significance to the underlying abstract idea. Thus, the claimed invention is considered to be directed towards an abstract idea, the Examiner maintains the rejection of said claims under 35 U.S.C. 101, and Applicant’s arguments to the contrary are considered to be non-persuasive. 

35 U.S. code 112 (f) stipulates: "An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof."

Applicant appears to be arguing that items in the specification are read into the claims.  In response, the examiner respectfully disagrees as 112(f) refers to a particular way of claiming structure.  However the claims do not use the means plus function methodology.   Therefore it is noted that the features upon which applicant relies (means-plus-function) are not recited in the rejected claim(s).   Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim 11 - While the process of offering the method of claim 10 through an API or SOK is not per se distinctive subject matter, it's combination with the method of claim 10 what makes it distinctive and patentable. Regarding the "the system" mentioned in line 1, it is a reference to as should read as "the method" of Claim 10.

Applicant appears to be trying to amend the claims in the comments, however the actual claims have NOT been amended.  Claim 11 refers to “the system” and it is unclear what system this is referring because it lacks antecedent basis and therefore the claim is indefinite and requires a 112(b) rejection.  

Applicant argues the claims are NOT “sending and receiving data to allow a discount on a service” and then Applicant quotes the Abstract of the specification to bolster the argument.  
The examiner respectfully disagrees, and as discussed above, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant argues claims 10-18 do require the use of a computer/machine since the claims are directed to “… to enable subscribers to use smart devices that employ a subscriber module to interact and transact with the sponsoring business online whether through its mobile app and/or web portal …”.  
The examiner respectfully disagrees.  Yes there is mention of a computer/machine in the claims.  However, Claim 10 only claims an online business that offers mobile connectivity, the online business offering a discount, and in return the users interact with the business.  The way the claim reads, I could interact with Verizon via mail and Verizon could send me a check to discount their phone services if I read their advertisements the send.  Therefore, what is claim does NOT require a computer/machine to perform the methodology.  Once again applicant is arguing features that are NOT claimed and although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant cites 35 U.S. code 112 (f) and a appears to be arguing that items in the specification are read into the claims.  
Also, regardless if the structure is read into the claims, the claims do NOT recite the computer/machine performing any significant steps.  Therefore, even if the computer/machine is read into the claims any important steps are being performed by humans.

Art rejection under 35 USC 102 and 35 USC 103 - Applicant argues “Jaganath teaches an ‘open phone’ which is a non-standard smart device to achieve the goal of subsidized wireless connectivity. This is a totally different approach to this patent application as it requires a special hardware (the ‘open phone’).”  Applicant does not appear to argue that Jaganath teaches the functionality/methodology of the claims just that Jaganath teaches an open phone (a non-standardized phone or special phone) and Applicant’s invention does not require a “a non-standardized phone or special phone”.  
The examiner respectfully disagrees.  Once again applicant is arguing features (an open phone versus standard phone) that are NOT claimed.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
To give an example, if applicant claims a phone and Jaganath teaches a phone that happens to be red than the limitations of the claims are met.  Applicant cannot argue the phone could be any color and doesn’t have to be red, but it doesn’t matter, a non-red phone is not claimed.  
Applicant only claims a phone and Jaganath teaches a phone.   

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael W Schmucker whose telephone number is (571)  and fax number is (571) 273-5044.  The examiner can normally be reached on Monday - Thursday, 8am-6pm, and Friday, 8am - 12pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S. Rojas can be reached on (571) 270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  


/Michael W Schmucker/
Primary Examiner, Art Unit 3681